DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26-32 and 35-50 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 26 recites, “a search module to receive a media query from a video editor, the media query to include a selection to indicate that one or more query parameters included in the media query are to be pushed to a plurality of mobile computing devices, the one or more query parameters to represent an acceptance policy that defines criteria of acceptable media data; and an analysis module to: transmit, in response to the selection included in the media query, the one or more query parameters to the plurality of mobile computing devices to cause at least one of the mobile computing devices to transmit media data in response to a determination by the at least one of the mobile computing devices that the acceptance policy is satisfied, the determination based on a comparison of at least one of the one or more query parameters to a capability of the at least one of the mobile computing devices, the comparison to determine whether the capability of the at least one of the mobile computing devices satisfies the at least one of the one or more query parameters of the acceptance policy,” which are limitations not disclosed by prior art of record.
Claims 43 and 48 are allowable over prior art of record for similar reason discussed in claim 26 above.
Claims 27-32, 35-42, 44-47, and 49-50 depend on claims 26, 43, and 48 respectively thus are allowable at least by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG Q DANG/Primary Examiner, Art Unit 2484